Detailed Final Action
 Introduction
1.  For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
	
2.  This Office Action addresses U.S. Application No. 17/061,249 (hereinafter also referred to as ‘249 or the instant application), filed October 1, 2020, which is a reissue application of U.S. Patent No. 10,175,061 (hereinafter also referred to as ‘061 or the original patent), issued January 8, 2019 on U.S. Non-Provisional Patent Application No. 15/038,716 (hereinafter also referred to as ‘716 or the parent application), entitled “METHOD AND APPARATUS TO MEASURE MOTION CHARACTERISTICS FOR BICYCLES AND ANY VEHICLES ON WHEELS”, filed November 21, 2014.1  The original ‘061 patent is a  371 of PCT/CA2014/000845 filed 11/21/2014, now WO2015/074140 published May 28, 2015, which  claims benefit to US Provisional Application No. 61/906,897, filed 11/21/2013. 

3. With regard to litigation involving ‘061, see Litigation Search Report of record.  Also based upon the Examiner’s independent review of ‘061 itself and the prosecution history, the Examiner cannot locate any other previous reexaminations, supplemental examinations, or certificates of correction.

	Most recently, in the 1/19/22 response claims 1-3, 9-12, 16-20, and 22-24 were amended in the 1/19/22 response. Amendments to the specification and drawings, a substitute ADS, a substitute declaration and a request for a corrected filing receipt were also submitted.

5.  As of the date of this Office Action, the status of the claims is:
Claims 1-24 are pending.
Claims 1-24are examined.
Claims 1-24 are objected to and/or rejected as set forth infra.

Notice of Pre-AIA  or AIA  Status
6. Because the effective filing date of claims of the instant application is after March 16, 2013, see prior paragraph 2, the AIA  First Inventor to File (“AIA -FITF”) provisions apply thereto. See also paragraph 1, supra.

ADS
7.   The Application Data Sheet (ADS) filed January 19, 2022 changed “reissued” to --reissue--in the Domestic Benefit/National Stage Information section on page 2. The ADS is thereby accepted.2

Reissue
Preliminary Amendment
8. The amendment filed January 19, 2022 does not comply with 37 CFR 1.173 (b)(1), i.e. Making amendments in a reissue application, Specification other than the claim, and (c), i.e. Status of claims and support for claim changes. 
Appropriate correction is required. 
	Specifically, the amendment to col. 3, line 54 is not made by submission of the entire text of the inclusive paragraph, including markings pursuant to paragraph (d) of this section. See also MPEP § 1453(V)(A), Example 1.
	Continuing, whenever there is an amendment to the claims pursuant to paragraph (b) of section 37 CFR 1.173, there must also be supplied, on pages separate from the pages containing the changes, the status, as of the date of the amendment, of all patent claims and of all added claims and an explanation of the support in the disclosure of the patent for the changes made to the claims. See page 11 of the 1/19/2022 amendment. Specifically, while providing citations (e.g. “Support for these amendments can be found in col. 4, lines 10-12, 27-28, col. 4, lines 50-53, col. 3, line 63, and the rest of the Application as filed.”) for all the original patent claim amendments presented by the response, an explanation of support for each such amendment/claim (e.g. explanation of how specifics of such cited portions support the changes to the patent claims and the combination now so claimed) has not been provided.  Merely citing columns/lines and the “rest” of the specification is insufficient to explain the changes to the claims.



Declaration
9. The reissue oath/declaration filed January 19, 2022 is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
	The declaration filed January 19, 2022 is dated 9/30/2020 the same as the defective reissue declaration originally filed October 1, 2020.  Therefore, it appears the supplemental declaration is not newly executed.  Note MPEP 1414.03, I. and A., third paragraph, section (B).   

Rejections under 35 U.S.C. 251
10. Claims 1-24 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
	The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.

11.  Claims 1-24 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 

Below are the pertinent Examiner’s findings of fact relevant to this rejection (Note also Claim Language Interpretation section infra):

The parent application ‘716 was filed with claims 1-32 on May 23, 2016.  Pursuant to a restriction requirement claims 1-23 were elected.  The elected claims were rejected under 35 USC 102 as anticipated by EP 1992389 on June 28, 2018. An interview was held on August 30, 2018 to discuss proposed claim language and Macintosh EP 1992389.   According to the Interview Summary for the August 30, 2018 which issued September 24, 2018:
Item(s) under 35 U.S.C. 102:
Applicant replaced claim 1 with proposed limitations as attached to overcome current 102 rejection. No agreement was reached….

A second interview was held on September 19, 2018 to discuss proposed claim language3  and Macintosh EP 1992389.   According to the Interview Summary for the September 19, 2018 which issued September 28, 2018:   

Applicant added new limitations to claim 1 to overcome current 102 rejection. Agreement was reached and Examiner suggested Applicant also need [sic] to delete the phrase "one or more" on line 19 of the proposed amended claim 1 in the attached. Applicant indicates that the phrase will be deleted and also a formal reply will be filed with newly proposed amendment to claim 1 and also other independent claims in the Application as shown in the attached [sic].….

A response was filed on September 27, 2018.  Claims in accordance with the interview, i.e. the proposed claims but without the “one or more” language, were filed September 27, 2018. Concurrent remarks by Applicant set forth:
During the interview on August 30, 2018, Examiner and Applicant’s representative discussed proposed amendments to the independent claims in view of the rejections under §101, §112, and §102. Examiner indicated that proposed amendments would overcome rejection due to the §112 rejection. No agreement was reached with respect to the §101 and §102 rejections.

During the interview on September 19, 2018, Examiner and Applicant’s representative discussed proposed amendments to the independent claims in view of the cited reference. An agreement was reached that amending the independent claims as presented above would overcome the §102 rejection….

…As indicated above, the agreement was reached during the telephonic conversation with the Examiner on September 19, 2018 that amending independent claims 1, 12, and 19 as presented above would overcome the §102 rejection. Thus, Applicant respectfully requests withdrawal of the §102 rejection of independent claims 1, 12, and 19.


Regarding claim 1, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "a microcontroller configured to detect, during the rotational movement of the at least one wheel, changes in the raw wheel data; and [sic] and angular acceleration of the at least one wheel" in combination with other limitations in the claims as defined by Applicants.

Claims 2-11 depend from allowed claim 1 and therefore are also allowed.

Regarding claim 12, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "during the rotational movement of the at least one wheel, detecting, by a microcontroller, changes in the raw wheel data...and an angular acceleration of the at least one wheel" in combination with other limitations in the claims as defined by Applicants.

Claims 13-18 depend from allowed claim 12 and therefore are also allowed.

Regarding claim 19, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "a microcontroller configured to: detect, during the rotational movement of the at least one wheel, changes in the raw wheel data...and an angular acceleration of the at least one wheel" in combination with other limitations in the claims as defined by Applicants.

Claims 20-24 depend from allowed claim 19 and therefore are also allowed.

The patent issued 1/8/2019 with claims 1-24.

A reissue will not be granted to “recapture” claimed subject matter which was surrendered in an application to obtain the original patent. See MPEP § 1412.20. A three step process is used to apply the recapture rule:

(1)    first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims;

(2)    next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and

(3)    finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.” See MPEP §1412.020).

Regarding step 1, upon review of claims 1-24 of the present reissue application in comparison to claims 1-24 of the ‘061 patent, it is found that the 10/1/2020 amendment has broadened the claims by the omission of limitations, i.e. the requirement of each/all of the specific determined wheel data items set forth in the next to last paragraph of independent claims 1, 12 and 19, i.e. now only “at least one”4, as well as the claims that depend therefrom.  Thus, claims 1-24 herein are broader in at least these respects than the claims in the ‘061 patent.

Regarding step 2, it is found that such broadening aspects relate to subject matter surrendered during prosecution of the ‘716 application leading to the ‘061 patent. As noted above in the findings of fact, the ‘716 application was allowed after the inclusion of the feature of determining all wheel data items, i.e. removal of language “one or more”, 
was specifically added/authorized for the purpose of and/or argued as making the claims allowable over rejections made in the application. Thus, those features consistent with the arguments/amendments/rewording are found to be a surrender-generating limitation. See also MPEP 1412.02,1, B (i.e. “Where a claim in a reissue application is broadened in some respect as compared to the patent claims, the examiner must next determine whether the broadening aspect(s) of that reissue claim relate(s) to subject matter that applicant previously MBO Laboratories, Inc. v. Becton, Dickinson & Co., 602 F.3d 1306, 94 USPQ2d 1598 (Fed. Cir. 2010).”)

Regarding step 3, the Examiner does not find any materially narrowing aspects of the claims. Claims 1, 12, and 19 and those depending therefrom do not include/have eliminated the surrendered subject matter discussed in the previous two paragraphs. If a surrender-generating limitation has been entirely eliminated from a claim present in the reissue application, then a recapture rejection under 35 U.S.C. 251 is proper and must be made for that claim. See MPEP 1412.02 (I)(C).

Stated another way, if a claim limitation present in the original patent that was added to overcome a rejection or that was argued by applicant to distinguish over the prior art is entirely eliminated from a claim in the reissue application, then a recapture rejection under 35 U.S.C. 251 is proper and must be made for that claim. See Id.

In view of the forgoing, it is concluded herein that the claims improperly recapture subject matter explicitly surrendered during prosecution of the “original application”.

Objections
12.  The disclosure is objected to because of the following informalities: in col. 3, line 54, “stored” should be --store--.  Also, the language “and claims benefit…10,175,061” on lines --. 
Appropriate correction is required.
 
13. The drawings filed January 19, 2022 are accepted.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. See MPEP 2111. It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP §2111.01(11). Therefore, unless Applicant for patent has provided a lexicographic definition for the term, see MPEP §211l.0l(IV), or 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked, Examiners will interpret the limitations of the pending and examined claims using the broadest reasonable interpretation.
th ¶) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:
The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


14. Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
According to remarks (see page 16, section (d)), “an angle of revolution of the at least one wheel” on lines 12-13 of claim 1 is still redundant, see “a rotational angle of the at least one wheel” on line 11. This also applies to similar language of claims 12 and 19.  
In regard to claim 3, the language “further comprising” on line 1 and the added limitation to claim 3 are inconsistent.5 
Claim 9 is unclear because it recites a sensor system for use with a host device and vehicle (line 1) yet still claims a sensor system is used by the host device (lines 2-3).  

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

15. Claims 1-3, 5, 9, 12-14, and 16 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Dorogusker et al (US Patent Application Publication 2010/0198453 (hereinafter also referred to as ‘453) as evidenced by Gropkop et al (US Patent Application Publication 2012/0182420 (hereinafter also referred to as ‘420).

See the entirety of ‘453.

Claim 1
 A sensor system for use with a host device and a vehicle comprising a frame and at least one wheel, the sensor system comprising:

See ‘453 at, e.g., Figs. 1-2, elements 100, 110 and paragraphs 31, 34, 36, and 50.


a first sensor configured to be associated with the at least one wheel of the vehicle, where the first sensor is configured to sense raw wheel data indicative of a rotational movement of the at least one wheel, the raw wheel data being sensed with respect to one of: a magnetic pole of the Earth or a magnet attached to the frame;

See ‘453, at, e.g., Fig. 1, element(s) 120, wheels of 110 and paragraphs 22, 31, 54-55. It is noted that the terminology “configured to be associated” does not require a direct connection to the at least one wheel.

a microcontroller configured to
detect, during the rotational movement of the at least one wheel, changes in the raw wheel data; and
determine, based on the changes in the raw wheel data, wheel data, the wheel data including at least one of: a rotational angle of the at least one wheel, a full revolution count of the at least one wheel, an angle of a revolution of the at least one wheel, a rotational direction of the revolution of the at least one wheel, and an angular acceleration of the at least one wheel; and

See ‘453 at, e.g. Fig. 2, element 202 and paragraphs 346, 36-37, 54-56 and 99.

a transmitter configured to transmit the wheel data to the host device.

See ‘453 at, e.g., FIG. 2, element 212, paragraphs 47-50.

Claim 2
 A sensor system as recited in claim 1, further comprising a second sensor configured to be associated with the frame of the vehicle, where the second sensor:
senses frame data, the frame data including at least one of: a grade of an angle of travelling surface relative to horizon in per cent, a direction of gravity, a cadence, a lateral leaning angle, and a frequency of change for lateral leaning from left to right indicative of movement of the frame with respect to the direction of gravity; and
 

See ‘453, at, e.g., Fig. 1, element(s) 120, frame of 110 and paragraphs 22, 31, 51-52 and 54-55. It is noted that the terminology “configured to be associated” does not require a direct connection to the frame.
wherein the transmitter is further configured to transmit the frame data to the host device.

See ‘453 at, e.g., Fig. 2, element 212, paragraphs 47-50.

Claim 3
A sensor system as recited in claim 1, further comprising a communications system for wirelessly transmitting data between the host device and the first sensor and between the host device and the second sensor, the communication system including the transmitter.

As best understood7, see ‘453 at, e.g., Fig. 2, element 212, paragraphs 35, 47-50 and 97.

Claim 5
A sensor system as recited in claim 2, in which the second sensor comprises an accelerometer.

See discussion of claim 2, e.g. Fig. 1, element(s) 120, and paragraph 51.


Claim 9
 A sensor system as recited in claim 2, in which: 
[the host device is configured to determine, based on] the wheel data[,] is used by the host device to determine at least one of a speed of the vehicle, a distance traveled by the vehicle, and a linear acceleration of the at least one wheel; and

As best understood8, see ‘453 at, e.g., paragraphs 50 and 97, 54-56, and 99.

the frame data further includes at least one of an angle of the frame with respect to horizontal and lateral motion of the frame.

See ‘453 at, e.g., paragraphs 51-52 and 54-56.
Claim 12
A sensing method for use with a host device and a vehicle comprising a frame and at least one wheel, the method comprising the steps of: 
associating a first sensor with the at least one wheel of the vehicle;
sensing, by the first sensor, raw wheel data indicative of a rotational movement of the at least one wheel, the raw data being sensed with respect to one of: a magnetic pole of the Earth or a magnet attached to the frame;
during the rotational movement of the at least one wheel, detecting, by a microcontroller, changes in the raw wheel data;
determining, by the microcontroller, based on the changes in the raw wheel data, wheel data, the wheel data including at least one of: a rotational angle of the at least one wheel, a full revolution count of the at least one wheel, an angle of a revolution of the at least one wheel, a direction of the revolution of the at least one wheel, and an angular acceleration of the at least one wheel; and
transmitting, by a transmitter, the wheel data to the host device.

See discussion of claim 1 above with respect to similar structure and function thereof and, e.g., title of ‘453.

Claim 13
A sensing method as recited in claim 12, further comprising the steps of:
associating a second sensor with the frame of the vehicle; and
sensing, by the second sensor, frame data indicative of a movement of the frame with respect to a direction of gravity; and
transmitting, by the transmitter, the frame data to the host device.

See discussion of claim 2 above with respect to similar structure and function thereof.

Claim 14
A sensing method as recited in claim 13, further comprising the steps of:
wirelessly transmitting the wheel data from the first sensor to the host device; and
wirelessly transmitting the frame data from the second sensor to the host device.

See discussion of claim 3 above with respect to similar structure and function thereof.


Claim 16
A sensing method as recited in claim 13, further comprising the steps of:
determining at least one of [an angle of rotation of the at least one wheel, a rotational direction of the at least one wheel,] a speed of the vehicle, a distance traveled by the vehicle, and [an] a linear acceleration of the at least one wheel based on the wheel data; and
determining at least one of an angle of the frame with respect to horizontal and lateral motion of the frame based on the frame data.

See discussion of claim 9 above with respect to similar structure and function thereof.

 16.  Claims 4, 6-8, 10, 15, 17, 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dorogusker et al (US  Patent Application Publication 2010/0198453 (hereinafter also referred to as ‘453), as evidenced by Gropkop et al (US Patent Application Publication 2012/0182420 (hereinafter also referred to as ‘420), in view of Coza (US Patent Application Publication 2014/0266160 (hereinafter also referred to as ‘160).
Claim 4
A sensor system as recited in claim 1, in which the first sensor comprises a magnetometer.
 
See the discussion of the first sensor of claim 1 above.  While ‘453 teaches a sensor for sensing raw data indicative of rotational movement which data is sensed with respect to a magnet attached to the frame, it does not teach using a magnetometer for sensing rotational movement raw data.  However, see, e.g., paragraphs 31 and 55-56 of ‘453, i.e. sensors can include any sensor, e.g. a magnetic sensor, for detecting any suitable metric related to the use of a bicycle.  See also ‘160 at, e.g., Figs. 3, 8A and 10-11, and paragraphs 80-83, 87-97, 102, 108, 144-146, 151-155 and 186-188 which teach a magnetic field sensor, i.e. magnetometer, for sensing spatial orientation/rotational movement of an object or portion thereof, e.g. a bicycle or portion. The sensor is used in combination other sensors, i.e. magnetic sensors, an accelerometer, a gyroscope, for measurement of metrics/parameters, i.e. wheel rotation count and rotation generally, related to the use of a bicycle. 
To employ a sensor, i.e. magnetometer, in addition to the other sensors, e.g. magnetic sensor, accelerometer and gyroscope, of ‘453 would be obvious to one of ordinary skill in the art 

Claim 6
A sensor system as recited in claim 2, in which:
the first sensor comprises a magnetometer; and
the second sensor comprises an accelerometer.


See discussion of the magnetometer claimed in claim 4 above and the accelerometer claimed in claim 5 above.

Claim 7

A sensor system as recited in claim 6, in which:
the first sensor senses the raw wheel data based on raw magnetic field data generated by the magnetometer; and
the second sensor senses the frame data based on raw acceleration data generated by the accelerometer.

See discussion of claim 6 above and paragraphs 54 and 56 of ‘453.


Claim 8

A sensor system as recited in claim 2, in which:
the first sensor comprises a magnetometer, and
the second sensor comprises an accelerometer, and a gyroscope.

See discussion of similarly claimed sensors in claim 6 above and, e.g., paragraph 52 of ‘453.

Claim 15

A sensing method as recited in claim 13, in which:
the step of sensing the wheel data comprises sensing the wheel data based on raw magnetic field data generated by a magnetometer; and
the step of sensing the frame data comprises sensing the frame data based on raw acceleration data generated by the accelerometer.


See discussion of claim 7 above with respect to similar structure and function thereof.



Claim 19

A sensor system for use with a host device a vehicle comprising a frame and at least one wheel, the sensor system comprising:
a first sensor configured to be associated with the at least one wheel of the vehicle, where the first sensor comprises a [first] magnetometer; and
a second sensor configured to be associated with the frame of the vehicle, where the second sensor comprises [a second] an accelerometer and a [second] gyroscope;
wherein the first sensor is configured to sense raw wheel data indicative of a rotational movement of the at least one wheel, the raw data being sensed with respect to one of:
a magnetic pole of the Earth or a magnet attached to the frame, 
the raw wheel data being sensed based on raw data generated by [at least one of ] the [first] magnetometer;
wherein the second sensor is configured to sense frame data indicative of a movement of the frame with respect to a direction of gravity, the frame data being sensed based on raw data sensed by at least one of the [second] accelerometer and the [second] gyroscope;
a first microcontroller configured to:
detect, during the rotational movement of the at least one wheel, changes in the raw wheel data; and 
determine, based on the changes in the raw wheel data, wheel data, the wheel data including at least one of: a rotational angle of the at least one wheel, a full revolution count of the at least one wheel, an angle of a revolution of the at least one wheel, a direction of the revolution of the at least one wheel, and an angular acceleration of the at least one wheel; and
a first transmitter configured to transmit the wheel data [and the frame data] to the host device.

See the discussion of similarly claimed structure in claims 1-2, and 8 above.

Claim 20
A sensor system as recited in claim 19, wherein the second sensor further comprises:
a second microcontroller for generating the frame data based on the raw data generated by at least one of the [second] accelerometer and the [second] gyroscope, and
a second transmitter for transmitting the frame data to the host device.




Claim 21
A sensor system as recited in claim 19, in which:
the wheel data further includes at least one of a rotational direction of the at least one wheel, a speed of the vehicle, a distance traveled by the vehicle, and a linear acceleration of the at least one wheel; and
the frame data further includes at least one of an angle of the frame with respect to horizontal and lateral motion of the frame.


See discussion of similar limitations of claim 9 above.


Claim 10

A sensor system as recited in claim 1, wherein: 
the microcontroller is configured to: 
store calibration data indicative of the rotational movement of the at least one wheel, wherein the calibration data [are] is generated from raw wheel data generated during rotation of the at least one wheel at a substantially even rate of the rotation; and 
determine, based on the raw wheel data and the calibration data, the wheel data.
                                                              

See the discussion of microcontroller of claim 1 above, e.g., paragraphs 31, 36-39 and 52-56 of ‘453.  While ‘453 teaches generating/storing/processing wheel data associated with/indicative of rotational movement of at least one wheel and the desire for an accurate perspective of riding characteristics, it does not teach storing generated wheel rotational movement calibration data, storing such data and using such to calculate/determine wheel data.  See however ‘160 at, e.g., paragraphs 96-97, 108, 157, 161-162, 169-170, 174 which teach generating data from sensors associated with an object, i.e. bicycle, during a calibration state/calibration conditions, i.e. different speeds/constant acceleration, storing such data and using such data to calculate/correct activity generated data to improve accuracy of such activity generated data.    


Claim 17

A sensing method as recited in claim 12, further comprising:
storing, by the microcontroller, calibration data indicative of the rotational movement of the at least one wheel, wherein the calibration data [are] is generated from raw wheel data generated during rotation of the at least one wheel at a substantially even rate of the rotation; and
determining, by the microcontroller, based on the raw wheel data and the calibration data, the wheel data.

See discussion of claim 10 above with respect to similar structure and function thereof.


Claim 22

A sensor system as recited in claim 19, wherein 
the first microcontroller configured to:
store calibration data indicative of the rotational movement of the at least one wheel, wherein the calibration data [are] is generated from raw wheel data generated during rotation of the at least one wheel at a substantially even rate of the rotation; and
determine, based on the changes in the raw wheel data, wheel data[, the wheel data].

          See discussion of the similarly claimed microcontroller in claim 10 above.


17.  Claims 11, 18 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Dorogusker et al (US Patent Application Publication 2010/0198453 (hereinafter also referred to as ‘453), as evidenced by Gropkop et al (US Patent Application Publication 2012/0182420 (hereinafter also referred to as ‘420), in view of Coza (US Patent Application Publication 2014/0266160 (hereinafter also referred to as ‘160) and Ghisianzoni (EP 1213561(hereinafter also referred to as ‘561)).
Claim 11

A sensor system as recited in claim 2, in which 
the second sensor stores frame calibration data generated from the frame data associated with two angular positions of the frame with respect to the direction of gravity, 
[where] wherein the frame data is [calibrated] calculated using the frame calibration data.

See the discussion of the second sensor of claim above 2, e.g., paragraphs 31, 36-39 and 52-56 of ‘453.  While ‘453 teaches generating/storing/processing frame data associated with/indicative of angular positions of the frame with respect to the direction of gravity and the desire for an accurate perspective of riding characteristics, it does not teach storing generated frame angular position calibration data, storing such data and using such to calculate/determine wheel data.  See however ‘160 at, e.g., paragraphs 89, 96-97, 108, 151-153, 157, 161-162, 170-172, 174 and 188 and ‘561 at, e.g. col. 2, last line-col. 3, line 16 which teach generating data from sensors associated with an object, i.e. bicycle, during a calibration state/calibration conditions, i.e. two angular positions of the frame with respect to the direction of gravity, storing such data and using such data to calculate/correct activity generated data to improve accuracy of such activity generated data.    
To employ calibration data generating, storing and calculating with the sensors of ‘453, e.g. accelerometer/frame angular position, would be obvious to one of ordinary skill in the art in view of ‘160 and ‘561 for the predictable result of improving the accuracy of the sensed riding activity generated data and thereby, the perspective of the riding characteristics derived therefrom.

Claim 18

A sensing method as recited in claim 13, further comprising the steps of:
generating frame calibration data from the frame data associated with two angular positions of the frame with respect to the direction of gravity; and
[calibrating] calculating the frame data based on the frame calibration data.

See discussion of claim 11 above with respect to similar structure and function thereof.


Claim 23

A sensor system as recited in claim 19, in which 
the second sensor stores frame calibration data generated from the frame data associated with two angular positions of the frame with respect to the direction of gravity, 
[where] wherein the frame data is [calibrated] calculated using the frame calibration data.

See discussion of similar structure and function in claim 11 above.


Claim 24

A sensor system as recited in claim 20, in which:
the first [MCU] microcontroller stores wheel calibration data generated from raw wheel data generated during free rotation of the at least one wheel, 
where the wheel data is calibrated using the wheel calibration data; and
the second [MCU] microcontroller stores frame calibration data generated from raw frame data associated with two angular positions of the frame with respect to the direction of gravity,
where the frame data is [calibrated] calculated using the frame calibration data.

See discussion of claims 19-20 and similarly claimed wheel calibration data and frame calibration data in claims 10 and 11 above.


Response to Argument
	The remarks filed January 19, 2022 have been considered in their entirety.  Specifically:
	With respect to the remarks on page 1, first and last sections, and page 2, first section, see paragraphs 5 and 8-9 above.  
9   The remarks discuss only the fact situation set forth in MPEP 1412.02, II, B, 2(C).  However, see also MPEP 1412.02, II, B, 2(A)-(B) and the discussion in paragraph 11 esp. the 9/19/2018 interview and 9/27/2018 amendment and remarks.
With regard to the discussion of the objections on pages 13-14, see paragraphs 8 and 12 with regard to any remaining objections.
With regard to the discussion of the issues under 35 USC 112 on pages 14-17, see paragraph 14 with regard to the remaining/currently raised issues.
With regard to the discussion of prior art rejections on pages 17-22, such remarks are not persuasive.  For example, it is argued, e.g., that Dorogusker provides “highly inaccurate results”, the magnetic pick-up sensor does not utilize a magnetic pole of the Earth to detect the counts of wheel revolution,  and does not determine the rotational angle of the at least one wheel.  However, such remarks are narrower than the claim language and/or evidence of record. Attention is again invited to paragraphs 15-17 above.10 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See ‘273 Figs. 2A-B and col. 3, line 33-col. 4, line 11.  See ‘709 at Fig. 14 and paragraphs 61-65.

Amendments
	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required.  See MPEP § 1414.01.
 
Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,594,850 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Inquiries:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karin M Reichle whose telephone number is (571)272-4936.  The examiner can normally be reached on 6:00-6:00 M-Th.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Karin Reichle/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:
/J.W/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                          /ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The term of the patent was extended or adjusted by 303 days.  
        2 The prior application status of the 371 in page 3, i.e. pending”, should be noted and updated, if necessary.  
        3 A sensor system for use with a host device and a vehicle comprising a frame and at least one wheel, the sensor system comprising:
        	a first sensor associated with the at least one wheel of the vehicle, where the first sensor is configured to sense raw data indicative of a rotational movement of the at least one wheel, the raw data being sensed with respect to one of: a magnetic pole of the Earth or a magnet attached to the frame:
        	a microcontroller configured to:
        	store calibration data indicative of the rotational movement of the at least one wheel; and
        	determine, based on the raw wheel data and the calibration data, wheel data, the wheel data including one or more of: a rotational angle of the at least one wheel, a full revolution count of the at least one wheel, an angle of a revolution of the at least one wheel, a direction of the revolution of the at least one wheel, and an angular acceleration of the at least one wheel: and
        	a transmitter configured to transmit the wheel data to the host device. (Emphasis added)
        
        Note originally filed, i.e. from PCT, claims 8, 14 and 19 of ‘716.
        4 Or in other words, “one or more”.
        5 Cf. A sensor system as recited in claim 1, wherein the transmitter is part of a
        communications system for wirelessly transmitting data between the host device and the first
        sensor and between the host device and the second sensor.
        6 See ‘420 at, e.g., paragraph 17 which evidences smart phones, i.e. iPhones, include microprocessors, i.e. microcontrollers.  
        7 See paragraph 14 above.
        8 See paragraph 14 above.
        9 “Regarding step 2, it is found that such broadening aspects relate to subject matter surrendered during prosecution of the ‘716 application leading to the ‘061 patent. As noted above in the findings of fact, the ‘716 application was allowed after the inclusion of the feature of determining all wheel data items, i.e. removal of language “one or more”, was specifically added/authorized for the purpose of and/or argued as making the claims allowable over rejections made in the application. Thus, those features consistent with the arguments/amendments/rewording are found to be a surrender-generating limitation. See also MPEP 1412.02,1, B (i.e. “Where a claim in a reissue application is broadened in some respect as compared to the patent claims, the examiner must next determine whether the broadening aspect(s) of that reissue claim relate(s) to subject matter that applicant previously surrendered during the prosecution of the original application (which became the patent to be reissued). The ‘original application’ includes the patent family’s entire prosecution history. MBO Laboratories, Inc. v. Becton, Dickinson & Co., 602 F.3d 1306, 94 USPQ2d 1598 (Fed. Cir. 2010).”) 
        10 As admitted by the remarks, Dorogusker describes sensors, a display, and an electronic device. Raw sensor data provided by the sensors is processed to generate riding characteristics. The riding characteristics include, e.g., the rotations per unit of time of the bicycle's wheels, acceleration, speed, distance, time or intervals of time between events, altitude or elevation of the bicycle, incline/decline during the ride, wind speed, location, path completed, expected future path power, force applied to particular bicycle components (e.g., pedals), cadence, derailleur setting, heart rate, calories burned, air time, falls, impacts received, or jump height. More specifically, a magnetic pick-up sensor/magnetic switch/magnet is mounted on a frame, hub, fork, or chain stay of a bicycle, near the wheel. When the magnet mounted on the fork of the wheel passes near the magnetic pick-up sensor, the magnetic pick-up sensor detects the magnet with a reed switch and counts a full revolution of the wheel. Based the wheel revolutions as calculated by a magnetic switch, e.g., speed of riding can be determined.  In other words, a magnet attached to the frame senses raw wheel data indicative of a rotational movement of the at least one wheel and determine/calculate, based on the changes in the raw wheel data, wheel data, i.e. a full revolution count of the at least one wheel, speed.